DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 13-15, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, “said exit” (twice recited) lacks proper positive antecedent basis.
Regarding each of claims 13 and 14, the claims recite the limitation “the downer comprises a plurality of downer tubes” (at lines 1-2).  However, with this limitation, the 22’ respectively connected to the plurality of downer tubes 28’).
Regarding claim 15, “said product recovery passage” (at line 2) lacks proper positive antecedent basis.  It is noted that claim 14, from which claim 15 depends, recites “a gas recovery passage” (at line 2), not a product recovery passage.
	Regarding claim 22, the relationship between “a plurality of gas recovery passages” (at line 2) and “a product recovery passage” set forth in claim 20 (at lines 12-13) is unclear.  Firstly, claim 20 recites “product” recovery, but claim 22 recites “gas” recovery.  Secondly, Applicant’s apparatus in FIG. 4-5 comprises a riser 16’; a plurality of outlets 22’ at the top of the riser; a plurality of downer tubes 28’ each corresponding to a respective one of said outlets 22’; a plurality of curved ducts 32’ each in downstream communication with a respective one of the downer tubes 28’ at the bottom of the downer tubes; and a plurality of gas recovery passages 46’.  The specification (paragraph [0037]) further states, “The separated gaseous hydrocarbon product stream ascends upwardly through gas recovery passages 46’”.  Therefore, the “product recovery passage” comprises the “plurality of gas recovery passages”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fandel et al. (US 5,843,377).
Fandel et al. discloses an apparatus for fluid catalytic cracking (see FIG. 1-3; column 1, line 53, to column 7, line 9) comprising:
a riser (i.e., a vertically extending riser 60, see FIG. 1) having a top and a bottom for conveying a stream of hydrocarbons (i.e., a hydrocarbon feed 58 supplied to the bottom of the riser 60) and catalyst (i.e., regenerated catalyst supplied to the bottom of the riser 60 via a standpipe 56) to crack said hydrocarbons by contact with said catalyst;
an outlet at the top of the riser (i.e., an outlet at the top of the vertically extending riser 60, which opens into a horizontal riser section 10,80; see FIG. 1-2);
a downer (i.e., a downcomer 12,82; see FIG. 1-2) outside of the riser 60 and in communication with its outlet for receiving said stream of hydrocarbons and catalyst; and
a curved duct (i.e., a curved discharge arm 20,90, see FIG. 1-2; the curved shape of the discharge arm 90 is best shown in FIG. 3) in downstream communication with said downer 12,82 at the bottom of said downer (see FIG. 1-2), said curved duct 20,90 having a discharge opening (i.e., a tangentially oriented outlet or discharge opening 22,92; see FIG. 1-3) below said outlet for discharging a stream of gaseous hydrocarbon products and catalysts;
wherein an exit in the downer (i.e., an opening in the side wall of the downcomer 12,82, which opens into a respective curved discharge arm 20,90; best shown in FIG. 3) is located below the outlet at the top of the riser 60, and the curved duct 20,90 is in communication with said exit.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fandel et al. (US 5,843,377) in view of Fahrig et al. (US 4,295,961).
Fandel et al. fails to disclose that a cross-sectional area of the downer 12,82 is greater than or equal to the cross-sectional area of the riser 60.
Fahrig et al. discloses an apparatus for fluid catalytic cracking (see FIG. 2; column 4, lines 8-35) comprising: an internal riser 10 having a top and a bottom for conveying a stream of hydrocarbons and catalyst to crack said hydrocarbons by contact with said catalyst; an outlet at the top of the riser 10; and a downer (i.e., a flow reversal means comprising a cylinder 13 with a cap 14) in communication with the outlet of the riser for receiving said stream of hydrocarbons and catalyst.  Fahrig et al. also discloses an alternative embodiment of the apparatus for fluid catalytic cracking (see FIG. 4; column 7, lines 38-48), which differs from the apparatus in FIG. 2 in that the apparatus comprises an external riser 10a having a top and a bottom for conveying a stream of hydrocarbons and catalyst to crack said hydrocarbons by contact with said catalyst; an outlet at the top of the riser (i.e., an outlet at the top of riser 10a leading to a horizontal cross-over pipe 35); and a downer (i.e., a downwardly extending flow reverse conduit 13a) in communication with the outlet of the riser for receiving said stream of hydrocarbons and catalyst.  Specifically, Fahrig et al. discloses that a cross-sectional area of the downer should equal a cross-sectional area of the riser (i.e., “In the preferred embodiment of the apparatus the cross sectional area of the annular space 15 is approximately equal to the cross sectional 10 whereby the linear velocity of the hydrocarbon vapors is substantially the same as that at the upper end of the riser,” see column 6, lines 18-28).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure a cross-sectional area of the downer to be equal to a cross-sectional area of the riser in the apparatus of Fandel et al. because it is preferred that the cross-sectional area of the downer and the cross-sectional area of the riser be approximately equal so that the linear velocity of the hydrocarbons through the downer is substantially the same as in the upper end of the riser, as taught by Fahrig et al. (see column 6, lines 18-28).
Claims 9-12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (US 4,701,307) in view of Fandel (US 5,843,377). 
Regarding claims 9 and 10, Walters et al. discloses an apparatus for fluid catalytic cracking (see FIG. 7; column 8, line 31 to column 9, line 2) comprising: a riser (i.e., a riser 72 inside a disengaging chamber 71) having a top and a bottom for conveying a stream of hydrocarbons and catalyst to crack said hydrocarbons by contact with said catalyst; an outlet at the top of the riser (i.e., an open top end of the riser 72); and a downer (i.e., a reversing zone vessel 70) in communication with the outlet of the riser for receiving said stream of hydrocarbons and catalyst, wherein an exit of the downer (i.e., at opening 81) is located below the outlet for discharging a stream of gaseous hydrocarbon products and catalyst.  Walters et al. further discloses a means for separating the catalyst from the hydrocarbons, wherein the means comprises an “open” separation system in which a large open disengaging chamber 71 receives the stream of gaseous hydrocarbon products and catalyst from the downer 70, and wherein further separation of the catalyst from the gaseous hydrocarbon products (i.e., in the 78 and conduits 83) takes place in cyclones separators 76 located within the disengaging chamber 71.  
Additionally, Walters et al. discloses another embodiment of an apparatus for fluid catalytic cracking (see FIG. 9; column 9, lines 3-43) comprising: a riser (i.e., a riser 65 external to a disengaging chamber 71) having a top and a bottom for conveying a stream of hydrocarbons and catalyst to crack said hydrocarbons by contact with said catalyst; an outlet at the top of the riser 65 (i.e., an open top end of the riser 65, which opens into a horizontal conduit 63); and a downer (i.e., a downwardly directed conduit 85) in communication with the outlet of the riser for receiving said stream of hydrocarbons and catalyst (i.e., a mixture of vapors and particulates from the riser 65, as indicated by flow arrow 67), where an exit of the downer (i.e., at the open lower end of the conduit 85) is located below the outlet for discharging a stream of gaseous hydrocarbon products and catalyst.  Walters et al. further discloses a means for separating the catalyst from the hydrocarbons, wherein the means comprises an “open” separation system in which a large open disengaging chamber 71 receives the stream of gaseous hydrocarbon products and catalyst from the downer 85, and wherein further separation of the catalyst from the gaseous hydrocarbon products (i.e., in the vapors recovered through an opening 95 and conduit 73) takes place in cyclone separators 79 located within the disengaging chamber 71.
Walters et al. fails to disclose the claimed means for separating the catalyst from the hydrocarbons, wherein the means comprises a curved duct in downstream communication with said downer at the bottom of the downer, said curved duct having a discharge opening below the outlet of the riser for discharging the stream of gaseous hydrocarbon products and catalyst.
Fandel et al. discloses an apparatus for fluid catalytic cracking (see FIG. 1-3; column 1, 60 having a top and a bottom for conveying a stream of hydrocarbons (i.e., a hydrocarbon feed 58) and catalyst (i.e., regenerated catalyst via standpipe 56) to crack said hydrocarbons by contact with said catalyst; an outlet at the top of the riser (i.e., an outlet at the top of riser 60, which opens into a horizontal section 10,80; see FIG. 1-2); and a downer (i.e., a downcomer 12,82; see FIG. 1-2) in communication with the outlet of the riser for receiving said stream of hydrocarbons and catalyst.  Specifically, Fandel et al. discloses a means for separating the catalyst from the hydrocarbons, wherein the means comprises a separation system that comprises a curved duct in downstream communication with said downer 12,82 at the bottom of said downer (i.e., a curved discharge arm 20,90, see FIG. 1-2; the curved shape of the discharge arm 90 is best shown in FIG. 3), said curved duct 20,90 having a discharge opening (i.e., a tangentially oriented outlet or discharge opening 22,92; see FIG. 1-3) below said outlet for discharging a stream of gaseous hydrocarbon products and catalysts.  In addition to the curved duct 20,90, the separation system comprises a cooperating separation vessel 18,88 that receives the stream of gaseous hydrocarbon products and catalyst discharged from the discharge opening 22,92.  Further separation of the catalyst from the gaseous hydrocarbon products (i.e., in the vapors recovered by the separation vessel 18,88 and conveyed through a gas collection conduit 24,96) then takes place in cyclone separators 30,100.  The separation system “provides the advantages of a closed system and facilitates the use of downcomers and cyclone separators in the same part of the processing apparatus” (see column 2, lines 19-25).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the means for separating the catalyst from the 
Regarding claim 11, Walters et al. discloses that the downer is outside of said riser (i.e., the reversing zone vessel 70 is located outside of the riser 72, see FIG. 7; also, the downwardly directed conduit 85 is located outside of the riser 65, see FIG. 9).
Regarding claim 12, Walters et al. (see FIG. 14; column 8, lines 22-30) discloses that a cross-sectional area of a downer (i.e., downer area B) can be configured to be greater than or equal to a cross-sectional area of a riser (i.e., riser area A; wherein the ratio of downer area B to riser area A can range from about 0.5 to about 1.25, which includes a range of from 1 to 1.25).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure a cross-sectional area of the downer to be greater than or equal to a cross-sectional area of the riser in the modified apparatus of Walters et al., on the basis of suitability for the intended use thereof.
72 and the reversing zone vessel 70, through which the mixture of vapors and particulates undergoes a flow reversal, as indicated by arrows 77).
Regarding claim 19, Walters et al. discloses that an inward taper may be provided at the top edge of a riser for protection purposes (i.e., a beveled lip or protection 103 inwardly tapered by an angle θ at the top edge of a riser 105; see FIG. 10; column 10, lines 25-35).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide an inward taper at the top edge at the outlet of the riser in the modified apparatus of Walters et al., on the basis of suitability for the intended use thereof, because the inward taper would provide protection at the top edge of the riser, and the inward taper would impact the velocity of the stream of hydrocarbons and catalyst, which in certain situations can lead to a somewhat better separation of the catalyst from the hydrocarbons.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Walters et al. (US 4,701,307) in view of Fandel (US 5,843,377), as applied to claim 9 above, and further in view of Muldowney (US 5,468,369).
Walters et al. (see FIG. 7) discloses that the downer (i.e., reversing zone vessel 70) has a top above the outlet at the top of the riser 72.  Walters et al., however, fails to disclose that the top is a curved top comprising a cone projecting into the downer from the curved top.
Muldowney et al. discloses an apparatus for fluid catalytic cracking (FIG. 2) comprising a riser (i.e., a vertical section for upflow of catalyst and oil) having a top and a bottom for conveying a stream of hydrocarbons (i.e., oil in line 115) and catalyst (i.e., regenerated catalyst 110); an outlet (i.e., via opening 125) at the top of the riser; and a downer (i.e., defined by reactor 100) in communication with the outlet of the riser; wherein the downer has a curved top above the outlet at the top of the riser and a cone projecting into the downer from the curved top (i.e., a surface 130, having a half-torus or similar shape; see column 7, lines 58-67).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the downer in the modified apparatus of Walters et al. to comprise a curved top above the outlet, with a cone projecting into the downer from the curved top, because such configuration would provide a smooth bend on the inner surface of the downer to redirect the upflowing stream of hydrocarbons and catalyst from the riser into a smooth downward flow, as taught by Muldowney (see column 7, lines 58-67).
Claims 9-15 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer (US 3,607,127) in view of Fandel (US 5,843,377).
Regarding claims 9, 10, 14, and 20, Pfeiffer discloses an apparatus for fluid catalytic cracking (see FIG. 1; column 4, line 55 to column 5, line 14) comprising: a riser (i.e., vertical riser portion 1) having a top and a bottom for conveying a stream of hydrocarbons (i.e., from a hydrocarbon feed line 2) and catalyst (i.e., from a regenerated catalyst inlet 3) to crack said hydrocarbons by contact with said catalyst; an outlet at the top of the riser 1 (i.e., an outlet at cone 9, leading to a crossover portion 4); and a downer (i.e., downcomer portion 6) in communication with the outlet of the riser 1 for receiving the stream of hydrocarbons and catalyst; wherein the downer 6 comprises an exit (i.e., via slots 7) below the outlet of the riser 1 for discharging a stream of gaseous hydrocarbon products and catalyst.  Pfeiffer further discloses a means for separating the catalyst from the hydrocarbons, wherein the means 13 of the vessel 12) receives the stream of gaseous hydrocarbon products and catalyst from the downer 6 (i.e., “The cracked vapors-spent catalyst suspension exiting slots 7 are disengaged in the vapor space 13 above the bed 14,” see column 4, line 75 to column 5, line 2), and wherein further separation of the catalyst from the hydrocarbon products takes place in cyclone separators located within the disengaging chamber (i.e., “Cracked vapors and the additional hydrocarbon-containing vapors resulting from the stripping of the spent catalyst are passed to cyclones (not shown) for recovery of catalyst entrained in said vapors and then passed to a conventional product recovery zone (not shown),” see column 5, lines 10-15).
	Additionally, Pfeiffer discloses another embodiment of an apparatus for fluid catalytic cracking (see FIG. 3; column 5, lines 42-64), wherein the apparatus comprises: a riser (i.e., central riser portion 108) having a top and a bottom for conveying a stream of hydrocarbons (i.e., from a hydrocarbon inlet 111) and catalyst (i.e., from a regenerated catalyst inlet 109) to crack said hydrocarbons by contact with said catalyst; a plurality of outlets at the top of the riser 108 (i.e., two outlets spaced 180 degrees apart at the two cones 114); and a downer that comprises a plurality of downer tubes (i.e., two vertical downcomers 116) each corresponding to a respective one of said outlets, each downer tube 116 in communication with a respective one of said outlets of the riser 108 for receiving said stream of hydrocarbons and catalyst; wherein each downer tube 116 comprises an exit (i.e., via discharge slots 118) below the outlets for discharging a stream of gaseous hydrocarbon products and catalyst. Pfeiffer further discloses a means for separating the catalyst from the hydrocarbons, wherein the means comprises an “open” separation system in which a large open disengaging chamber (i.e., a 107 of the vessel 101) receives the stream of gaseous hydrocarbon products and catalyst from the plurality of downer tubes 116, and wherein further separation of the catalyst from the hydrocarbon products takes place in cyclone separators located within the disengaging chamber (i.e., “… said vessel being identical to the one of FIG. 1. Thus, there is… a disengaging zone 107 in the upper portion thereof.  Cyclones and vapor outlet are not shown,” see column 5, lines 45-50).
For the apparatus of FIG. 1, Pfeiffer fails to disclose the claimed means for separating the catalyst from the hydrocarbons, wherein the means comprises a curved duct in downstream communication with said downer 6 at the bottom of the downer, said curved duct having a discharge opening below said outlet for discharging the stream of gaseous hydrocarbon products and catalyst.
For the apparatus of FIG. 3, Pfeiffer fails to disclose the claimed means for separating the catalyst from the hydrocarbons, wherein the means comprises a plurality of curved ducts each in downstream communication with a respective one of said downer tubes 116 at the bottom of said downer tubes, said curved ducts each having a discharge opening below said plurality of outlets for discharging the stream of hydrocarbons and catalyst; and a product/gas recovery passage adjacent to said plurality of downer tubes 116 outside of said riser 108 to enable separated gaseous products to ascent to the cyclones.
Fandel et al. discloses an apparatus for fluid catalytic cracking (see FIG. 1-3; column 1, line 53, to column 7, line 9) comprising: a riser 60 having a top and a bottom for conveying a stream of hydrocarbons (i.e., via a hydrocarbon feed 58) and catalyst (i.e., regenerated catalyst via a standpipe 56) to crack said hydrocarbons by contact with said catalyst; an outlet at the top 60, which opens into a horizontal riser section 10,80); and a downer (i.e., a downcomer 12,82) in communication with the outlet of the riser for receiving said stream of hydrocarbons and catalyst.  Specifically, Fandel et al. discloses a means for separating the catalyst from the hydrocarbons, wherein the means comprises a separation system comprising a curved duct in downstream communication with said downer 12,82 at the bottom of said downer (i.e., a curved discharge arm 20,90; the curved shape of the discharge arm 90 is best shown in FIG. 3), said curved duct 20,90 having a discharge opening (i.e., a tangentially oriented outlet or discharge opening 22,92) below said outlet for discharging a stream of gaseous hydrocarbon products and catalysts.  In addition to the curved duct 20,90, the separation system comprises a cooperating separation vessel 18,88 that receives the stream of gaseous hydrocarbon products and catalyst discharged from the discharge opening 22,92.  Further separation of the catalyst from the gaseous hydrocarbon products (i.e., in the vapors recovered by the separation vessel 18,88 and conveyed through a gas collection conduit 24,96) then takes place in cyclone separators 30,100.  
In addition, Fandel et al. discloses another embodiment of the means for separating the catalyst from the hydrocarbons that is adapted to an apparatus comprising a plurality of downer tubes (i.e., downcomers 122 in vessel 126; see FIG. 4; column 7, lines 9-44); wherein the means comprises a separation system comprising a plurality of curved ducts (i.e., discharge arms 130) each in downstream communication with a respective one of said downer tubes 122 at the bottom of said downer tubes, said curved ducts each having a discharge opening (i.e., openings 132) for discharging the stream of hydrocarbons and catalyst; and a product/gas recovery passage (i.e., a gas passage defined by a separation vessel 134 that surrounds each 122) adjacent to said plurality of downer tubes 122 to enable separated gaseous products to ascend to the cyclones 136 (i.e., via a gas collection conduit 128).
Fandel et al. discloses that the separation system “provides the advantages of a closed system and facilitates the use of downcomers and cyclone separators in the same part of the processing apparatus” (see column 2, lines 19-25).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide the means for separating the catalyst from the hydrocarbons, as taught by Fandel et al., for separating the catalyst from the gaseous hydrocarbon products in the apparatuses of Pfeiffer because the curved duct(s) of the separation system would produce a cyclonic separation of the gaseous hydrocarbon products and the catalyst, with heavier catalyst particles migrating to the outside of the cooperating separation vessel and falling downwardly while lighter gases readily change direction for upward transport out of the top of the separation vessel towards the cyclone separators for further catalyst separation (see column 5, lines 1-7; column 6, lines 20-24), thereby overcoming the disadvantages of a relatively long residence time of the gaseous hydrocarbon products within the “open” separation system of the prior art (i.e., where vapors are discharged into a large open catalyst disengagement vessel) and providing the advantages of a “closed” separation system (see column 1, lines 43-64; column 2, lines 19-25). 
	Regarding claim 11, Pfeiffer discloses that the downer is outside of the riser (i.e., downcomer portion 6 is outside of vertical riser 1, FIG. 1; vertical downcomers 116 are outside of central riser portion 108, FIG. 2).
Regarding claims 12, 13, and 21, Pfeiffer discloses that the downer may comprise one 6 (FIG. 1), or alternatively, a plurality of downer tubes 116 (FIG. 3).  As suggested by FIG. 1, a cross-sectional area of the downer 6 is equal to a cross-sectional area of the riser 1 (i.e., the tubes are drawn with same diameter).  Also, as suggested by FIG. 3, a cross-sectional area of the plurality of downer tubes 116 is greater than a cross-sectional area of the riser 108 (i.e., the tubes are drawn with the same diameter, and there are two downer tubes 116 versus one riser tube 108).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the cross-sectional area of the downer (or the aggregate cross-sectional area of the downer tubes) to be greater than or equal to a cross-sectional area of the riser in the modified apparatuses of Pfeiffer.
	Regarding claims 15 and 22, Fandel et al. (see FIG. 4) discloses separate gas recovery passages (i.e., via gas collection conduits 128) for enabling separated gaseous products to ascend to respective cyclones 136.  In another embodiment, Fandel et al. (see FIG. 2) likewise discloses separate gas recovery passages (i.e., via gas collection conduits 96) for enabling separated gaseous products to ascend to respective cyclones 100.  However, Fandel et al. discloses that as an alternative to separate gas recovery passages, an apparatus may instead comprise a cyclone distribution chamber in communication with a gas recovery passage (i.e., a common chamber in an upper portion 62 of a gas collection conduit 24 which distributes gas to both of the cyclones 30 via inlets 28; see FIG. 1).  Accordingly, it would have been an obvious design consideration for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cyclone distribution chamber in communication with the product/gas recovery passage in the modified apparatus of Pfeiffer, on the basis of suitability for the intended use thereof.
Allowable Subject Matter
The previously indicated allowability of claim 19 is withdrawn in view of the newly cited prior art to Walters et al. (US 4,701,307), as detailed in the rejection above.
Response to Arguments
Applicant's arguments filed on May 25, 2021 have been carefully considered.
In view of the amendment to independent claim 9, which now recites “a curved duct in downstream communication with said downer at the bottom of said downer” (at lines 9-10), and the amendment to independent claim 20, which now recites “a plurality of curved ducts each in downstream communication with a respective one of said tuber tubes at the bottom of said downer tubes” (at lines 8-9), the rejection of claims 9-11, 14-16, 20 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Gauthier et al. (US 6,296,812) and the rejection of claims 13 and 21 under 35 U.S.C. 103 as being unpatentable over Gauthier et al. in view of Fahrig et al. (US 4,295,961) have been withdrawn.  As noted by Applicant (at page 5, last paragraph, to page 6, fourth paragraph), Gauthier et al. fails to disclose or suggest a curved duct in downstream communication with a downer tube at the bottom of the downer tube.
The amendment to independent claim 9 further deletes the previously recited feature of “a reversal plate surmounting a top of said riser to block upward transport and direct the stream of hydrocarbons and catalyst downwardly.”  Without this feature, claims 9-11 are now anticipated by the prior art to Fandel et al. (US 5,843,377), as detailed in the rejection above.
	Applicant’s arguments (at page 6, last paragraph, to page 9, second paragraph) with respect to the combination of Krug et al. and Fandel et al. have been considered.  In summary, Applicant (at page 7, first and second paragraphs) argues, 

Applicants respectfully submit that modifying Krug as proposed by adding the curved duct of Fandel is improper. Applicants respectfully submit that such a modification would result in a structure with discharge arms 20 of Fandel blocking the inlet 27 of Krug thus interfering with the entry of separated vapor into the vapor recovery shroud 17. The deflector cone 28 cooperates with the reversal deflector of Krug but replacing the deflector cone with the discharge arms 20 of Fandel would frustrate the operation of the vapor recovery shroud 17 and change its principle of operation.”
Applicant’s arguments are considered persuasive, and therefore, the rejection of claims 9-12 and 18 under 35 U.S.C. 103 as being unpatentable over Krug et al. (US 4,591,427) in view of Fandel et al. (US 5,843,377); the rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Krug et al. in view of Fandel et al., as applied to claim 9 above, in further view of Fahrig et al. (US 4,295,961); and the rejection of claims 16 and 17 under 35 U.S.C. 103 as being obvious over Krug et al. in view of Fandel et al. as applied to claim 9 above, and further in view of Muldowney (US 5,468,369) have been withdrawn.
However, upon further consideration, new grounds of rejection are made in view of the newly discovered references to Walters et al. (US 4,701,307) and Pfeiffer (US 3,607,127).  
With respect to the Walters et al. reference, the apparatus (see FIG. 7, 9) does not include a “deflector cone”.  
Also, for the rejections under 35 U.S.C. § 103, the examiner considers the separation system of Fandel et al. (see FIG. 1-4) to include the combination of the curved duct 20,90,130 18,88,134, since the elements cooperate with one another to provide a functionally “closed” separation system.  It would have been obvious for one of ordinary skill in the art to provide the separation system of Fandel et al. for separating the catalyst from the gaseous hydrocarbon products in prior art apparatuses that employ “open” separation systems because the separation system would overcome the disadvantages of a relatively long residence time of the gaseous hydrocarbon products in open separation systems (i.e., where vapors are discharged into a large open catalyst disengagement vessel) and provide the advantages of a “closed” separation system (see column 1, lines 43-64; column 2, lines 19-25).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/JENNIFER A LEUNG/
Primary Examiner, Art Unit 1774